Citation Nr: 1456345	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for iron deficiency microcytic anemia with beta thalassemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active military service from June 1982 to October 1982, July 1983 to December 1983, and October 1984 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded this claim for additional development in October 2012 and June 2014 and the case was subsequently returned for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's iron deficiency microcytic anemia with beta thalassemia, has not consistently demonstrated hemoglobin levels of 8gm/100ml or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for iron deficiency microcytic anemia with beta thalassemia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.117, Diagnostic Code 7700 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran is seeking an increased rating for her service connected anemia. 38 C.F.R. § 4.117 Diagnostic Code 7700.  Under the regulations, a 10 percent rating is assigned when hemoglobin is 10gm/100ml (g/dL) or less with findings such as weakness, easy fatigability, or headaches.  

Important for this case, a 30 percent rating is assigned when hemoglobin is 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  

A 70 percent rating is assigned when hemoglobin is 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A maximum 100 percent rating is assigned when hemoglobin is 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  Id.

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than the currently assigned 10 percent.

The evidence of record includes VA treatment records dated in April 2002, May 2004, and June 2004 which include laboratory test findings which indicate hemoglobin levels of 11.6, 7.0 and 7.1, respectively.

A VA examination in July 2004 report of examination reflects that the Veteran received three units of blood the week of the examination and periodic blood transfusions.  She was reportedly asymptomatic, but complained of severe fatigue and shortness of breath.  The assessment was beta thalassemia trait and microcytic iron-deficiency anemia.

Private hospital records include a July 2004 report which reflects decreasing hemoglobin and hematocrit levels with increased complaints of fatigue, shortness of breath, headaches, and dizziness.  The hemoglobin level was 6.6, providing more evidence against this claim. 

VA treatment records include laboratory test results dated in August 2004, June 2006 and January 2007 which reflect hemoglobin levels of 9.9, 10.6 and 9.7, respectively.

VA treatment records include an August 2004 primary care note indicates she underwent a blood transfusion at Centennial hospital and a blood test revealed a hemoglobin level of 6.  On evaluation, her hemoglobin level was 9.9.

On August 2008 VA hemic disorders examination, the Veteran complained of dyspnea on mild exertion and a history of lightheadedness, fatigue, and headaches.  At that time she had part-time employment as a computer assistant and had lost less than one week of employment over the last 12-month period due to her disorder.  The anemia had no effect on feeding, bathing, dressing, toileting, and grooming; a mild effect on traveling; a moderate on shopping; and a severe on exercise, sports, recreation.

Pursuant to the Board's June 2014 remand, the Veteran was afforded a VA hematologic and lymphatic conditions Disability Benefits Questionnaire examination in July 2014.  Laboratory testing indicated a hemoglobin level of 12.8 gm/100ml; an improvement of her condition.  The Veteran denied any current symptoms of her disorder and the examiner opined that it had no impact on her ability to work.  The examiner diagnosed iron deficiency anemia with beta thalassemia.

The most recent report only provides more evidence against this claim, consistent with VA and private treatment records. 

In sum, the totality of the evidence fails to support the assignment of a 30 percent rating for iron deficiency microcytic anemia with beta thalassemia at any time during the appeal period.  Thus, the Board finds that a higher evaluation of 30 percent is not warranted.  38 C.F.R. § 4.117, Diagnostic Code 7700.

The Board notes that in an October 2011 statement from the Veteran's representative argued that a 30 percent rating was warranted based on the July 2004 hemoglobin level of 6.6 which is under 8gm/100ml and supports the 30 percent rating.  The record also reflects two readings of 7.0 and 7.1 in May and June 2004.  However, in August 2004, the hemoglobin level was 9.9, in excess of the criteria for a 30 percent rating.  Since the filing of the October 2003 increased rating claim, there are only three lab results which reflect hemoglobin levels over 8gm/100mL.  The Board has considered these scores which meet the criteria for a higher rating and the possibility of staged ratings; however, based on the hemoglobin levels prior to and since 2004 which are higher than 8 mg/100mL, the Board finds that those three scores are outliers, and are not reflective of the Veteran's chronic disability picture which has not consistently demonstrated hemoglobin levels of 8gm/100ml or less.  The best evidence in the case provides highly probative evidence against this claim. 

Moreover, the argument in favor of a 30 percent rating is contradicted by the Veteran's January 2005 notice of disagreement in which her representative argued that the January 2004 VA examination was inadequate because the examiner relied on a hemoglobin level of 9.9 when, in fact, her levels were "predominantly 7 and 8."  This argument provides only more evidence against this claim.

It is important for the Veteran to understand that a disability evaluation of 10 percent will cause her problems such as fatigue and headaches; a fact that is not in dispute.  If there were no problems associated with her disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.  The Veteran's January 2005 notice of disagreement in many respects support a 10% evaluation, not a 30% finding.  Moreover, a review of the hemoglobin levels over the course of the appeal actually reflects an improvement of her iron deficiency microcytic anemia with beta thalassemia for which no higher evaluation is warranted.

The Veteran is competent to report her current anemia symptoms as these observations come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating.  She is not, however, competent to identify a specific level of disability of her anemia according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's anemia has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

In sum, the totality of the evidence fails to support the assignment of a 30 percent rating for iron deficiency microcytic anemia with beta thalassemia at any time during the appeal period. Thus, the Board finds that a higher evaluation of 30 percent is not warranted.  38 C.F.R. § 4.117 Diagnostic Code 7700.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from her anemia.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically her occupational and social impairment due to anemia symptoms.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2004, of the criteria for entitlement to an increased rating for his service-connected iron deficiency microcytic anemia with beta thalassemia, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Although it appears that the Veteran was not provided information about ratings and effective dates required by Dingess, this error is harmless because for the reasons explained above the claim is being denied and any issue regarding a disability rating or an effective date is moot.  Accordingly, the Board finds that any failure to satisfy the duty to notify is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.

Next, the Veteran was afforded examinations for her iron deficiency microcytic anemia with beta thalassemia in July 2004 and August 2008.  The Board notes that in her October 2008 substantive appeal, the Veteran complained that the [August 2008] examination was inadequate due to the lack of diagnostic and clinical tests to determine whether the disease was active.  In October 2012 and June 2014 the Board remanded this case for a current VA examination.  This was accomplished by the July 2014 VA examination which cured the deficiencies in the August 2008 VA examination.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's iron deficiency microcytic anemia with beta thalassemia since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate her disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


